—Order of disposi*201tion, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about August 26, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
A review of the record demonstrates that there was an independent source for the complainant’s in-court identification of appellant based on the complainant’s observation of appellant at close range for two to three minutes in full daylight during the robbery (People v Cates, 245 AD2d 31, lv denied 91 NY2d 940; People v Santos, 202 AD2d 258, lv denied 83 NY2d 1007). Furthermore, the complainant had seen appellant at school numerous times, and had heard appellant’s name called by teachers in the school halls. We find nothing inconsistent about the court’s conclusion that even if the complainant’s prior knowledge of appellant did not rise to the level of obviating a Wade hearing altogether (see, People v Rodriguez, 79 NY2d 445), such knowledge was still highly probative of independent source (see, People v Brown, 34 NY2d 879). Concur — Nardelli, J. P., Rubin, Tom and Andrias, JJ.